 



Ex. 10.68
AGREEMENT
     This Agreement is entered into by and between

  •   Tobias Wahl, in his capacity solely as insolvency trustee (individually
referred to as the “MB Quart Trustee”) of MB Quart GmbH, a German limited
liability company, (“MB Quart GmbH” and, collectively with the MB Quart Trustee,
“MB Quart”),     •   Rockford Corporation, an Arizona corporation (individually
referred to as “Rockford US”), and     •   Rockford Europe Vertriebs GmbH, a
German limited liability company (individually referred to as “Rockford GmbH”
and, together with Rockford US, “Rockford”).

     WHEREAS, the MB Quart Trustee, Rockford US and Rockford GmbH entered into
an agreement on March 11, 2005 (referred to as “March 11 Agreement”) pursuant to
which disputes regarding ownership over certain trademarks were settled and the
MB Quart Trustee was put in a position to sell these Trademarks along with other
assets.
     WHEREAS, the MB Quart Trustee has or will sign an asset purchase contract
with Fünfundsiebzigste TVG Vermögensverwaltungsgesellschaft mbH (in
future:Maxxsonics Europe GmbH, referred to in this Agreement as “Maxxsonics
Europe GmbH”) pursuant to which all assets except for cash and accounts
receivables of MB Quart GmbH will be sold to Maxxsonics Europe GmbH (the “Asset
Purchase Agreement”).
     WHEREAS, Maxxsonics Europe GmbH also wishes to purchase all assets listed
in the March 11 Agreement under Section 1 a through d.
     THEREFORE, MB Quart and Rockford, wish to change and amend the March 11
Agreement as follows:

  1.   Assignment. In lieu of Section 1 of the March 11 Agreement the parties
agree:         Rockford shall assign to Maxxsonics Europe GmbH in accordance
with the process set forth in this Agreement:

          a. All right, title and interest Rockford may have in the “MB Quart”
name and mark and the MB Quart Ancillary Marks worldwide, any registrations or
applications for registration thereof, including without limitation the MB Quart
Registrations, and the goodwill of the business in connection with the “MB
Quart” name and mark and the MB Quart Ancillary Marks (collectively the “MB
Quart Marks”);
          b. All right, title and interest of whatever nature in every country
in the world in copyrights in instructions, manuals, packages, advertisement,
marketing materials, websites, and any other original work that relates or
refers to any product marketed under the MB Quart Marks (together: the
“Marketing Material”), except for the Marketing Material held in stock by
Rockford relating to the Rockford Inventory. (The copyright rights referred to
in this Section will be referred to as the “Copyrights”);
          c. All right, title and interest of whatever nature, including without
limitation, patents, patent rights, trade secrets, inventions, industrial
designs, and maskworks and the

1



--------------------------------------------------------------------------------



 



right to apply for patents, industrial designs and maskworks protection, on all
acoustic products and components of acoustic products designed, developed,
engineered or invented by MB Quart or for MB Quart (together, the “Patent
Rights” and, when excluding the Excluded Patent Rights, the “MB Quart Patent
Rights”), except this transfer does not include, and Rockford retains all rights
with respect to (a) Patent Rights developed by Rockford or its agents
exclusively for Rockford or (b) patent rights relating to amplifiers and
subwoofers in the car audio field (the “Excluded Patent Rights”). For the
avoidance of doubt the parties agree that all the technology used for the
production at MB Quart’s facility in Obrigheim, Germany, of speakers sold under
the label MB Quart has belonged and will belong to MB Quart GmbH and that all
the technology for subwoofers and amplifiers for the car audio field has
belonged and will belong to Rockford;
          d. Rockford’s entire right, title and interest in and to any and all
claims and demands it may have, at law or in equity, for past infringement of
the MB Quart Marks, the Copyrights, and the MB Quart Patent Rights.
          2. Consideration. In lieu of Section 4 a of the March 11 Agreement the
parties agree:
The Rockford consideration shall be in an amount of Euro 700,000.- (Euro
seven-hundred-thousand) (the “Rockford Consideration”). An amount of the
purchase price (the “Trust Amount”) paid by Maxxsonics Europe GmbH pursuant to
the Asset Purchase Agreement at least sufficient to pay all administrative
expenses in the insolvency proceedings over the assets of MB Quart GmbH
including the Rockford Consideration shall be paid to an escrow account held by
the Notary Public Karlhermann Jung (the “Escrow Agent”) with his offices at
Neckarsteinach. Rockford shall deposit at the Escrow Agent an Assignment
document as contained in Appendix 1 (the “Assignment Document”) to this
Agreement. Rockford instructs the Escrow Agent to hold this document in trust.
Rockford and the MB Quart Trustee irrevocably instruct the Escrow Agent to pay
the Rockford Consideration out of the Trust Amount without undue delay to
Rockford upon receipt of two copies of the Assignment Document duly signed by
Rockford. Rockford will confirm receipt of the Rockford Consideration to the
Escrow Agent without undue delay. Rockford and the MB Quart Trustee further
instruct the Escrow Agent as soon as Rockford confirms receipt of the Rockford
Consideration or if the Escrow Agent has verified that Rockford has received the
Rockford Consideration to have Maxxsonics Europe duly sign the copies of the
Assignment Document and to hand over one signed copy of the Assignment Document
to Maxxsonics Europe GmbH and to send one copy to Rockford Corp. The parties
instruct the Escrow Agent to return both copies of the Assignment Document to
Rockford on October 31, 2005, if the Rockford Consideration has not been paid to
Rockford on or before that date and, in such event, (a) this Agreement shall be
terminated and shall have no further effect and (b) all terms of the March 11
Agreement shall remain in effect as if this Agreement had never been signed.
          3. The March 11 Agreement shall remain in full force and effect unless
changed herein. All definitions used in the March 11 Agreement shall also be
used in this Agreement.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties, intending to be bound, have by their duly
authorized representatives executed this Agreement as of the dates written
below.

              Tobias Wahl, in his capacity solely as
        insolvency trustee of MB Quart GmbH
        (“MB Quart Trustee”)
       
By:
  /s/ Tobias Wahl        
 
           
 
           
Name:
  Tobias Wahl        
 
           
 
           
Date:
  Sept. 22, 2005        
 
           
 
           
Title:
  Insolvency Trustee of MB Quart GmbH        
 
           
 
           
 
            Rockford Corporation
  Rockford Europe Vertriebs GmbH
(“Rockford US”)
  (“Rockford GmbH”)

By:
  /s/ Richard G. Vasek   By:   /s/ Richard G. Vasek
 
           
 
           
Name:
  Richard G. Vasek   Name:   Richard G. Vasek
 
           
 
           
Title:
  CFO/Secretary   Title:   CFO/Secretary
 
           
 
           
Date:
  09/22/05   Date:   09/22/05
 
           

3



--------------------------------------------------------------------------------



 



Appendix 1
ASSIGNMENT

4